DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This Action is responsive to the Applicant’s Amendment/Remarks filed on 04/27/2020.  
In the Amendment, applicant amended claims 8 and 14.  
As to Arguments and Remarks filed in the Amendment, please see Examiner’s responses shown after Rejections – 35 U.S.C. § 103.
Please note claims 8-19 are pending. 
Examiner note:  The Examiner suggests the Applicant to contact the Examiner for further guidance and work together to continue prosecution of the instant application.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. 
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg (US PGPUB 2014/0108587 A1, hereinafter Goldberg), in view of Calo (US PGPUB 2014/0136545 A1, hereinafter Calo).

Regarding claim 8, Goldberg discloses:
A computer system for generating a partition of an index that improves efficiency of an index partitioning process, comprising:
a computer device having a processor and a tangible storage device, wherein the computer is attached to a first object (Goldberg, paragraph [0050] [0035], storage); and
a program embodied on the storage device for execution by the processor (Goldberg, paragraph [0050] [0035], processor), the program having a plurality of program instructions to:
receive a trigger event to partition the index, wherein the trigger event is based on a state of one or more monitored properties of the index matching a predefined state (Goldberg, paragraph [0012-13] [0019], There can also be a monitor unit configured to monitor the search index for the elastic network based computing instance/partition.  Depending on what type of instance is deployed, there can be a specified threshold with which the monitor unit compares the size of the search index for the instance.  If the size of the search index is over the threshold, then the monitor unit can send a signal to the network service and the network service can perform a re-index (i.e., rebuild and/or update the search index).  The re-indexing can take into account the size and/or quantity (i.e., number) of partitions/instances based on the total data volume that has been uploaded by the entity and produce a new or updated index based on the size and/or quantity of partitions/instances);
generate, based on one or more properties of the index and an output of one or more analytics pipes executed by a descriptive analytics engine, a partition policy of the index (Goldberg, paragraph [0021-0024], there can be a search index for the partition 112 to provide for fast and accurate data retrieval (e.g., search results).  The network service 106 can build, re-build, and/or update the search index for the storage associated with the account/storage allocation 114 for the entity 108/device 102.  In other words, the network service 106 can modify the search index for the partition 112 to reflect the growth/shrinkage of the partition 112 (including changes in the size and/or quantity of partitions)).  But Goldberg does not explicitly disclose wherein generating the partition policy of the index comprises: selecting one or more search nodes for hosting one or more shards of one or more sub-indices, wherein the search nodes contain data from one or more mobile devices, wherein the search nodes are selected based on the determined location(s) of the one or more mobile devices; partition the index according to the partition policy into one or more sub-indices; and aggregate the sub-indices through one or more aliases in an alias table.
However, Calo, in an analogous art, discloses wherein generating the partition policy of the index comprises: selecting one or more search nodes for hosting one or more shards of one or more sub-indices (Calo, paragraph [0022-0025], Either the original query or the plurality of generated sub-queries are then routed from the root node through the communication network to the appropriate edge nodes 308. In order to facilitate routing of data collection queries, a multi-dimensional R-tree index containing entries for the plurality of edge nodes is maintained at the root node. This multi-dimensional R-tree index is used at the root node to route the query to one or more edge nodes), wherein the search nodes contain data from one or more mobile devices (Calo, paragraph [0022-0025], This multi-dimensional R-tree index is used at the root node to route the query to one or more edge nodes. A separate mobile device index is maintained at each one of a plurality of edge nodes in a communication network. Each mobile device index is a spatio-temporal index containing entries for a unique set of mobile devices containing only mobile devices registered to the edge node associated with that mobile device index), wherein the search nodes are selected based on the determined location(s) of the one or more mobile devices (Calo, paragraph [0022-0025], A peer-to-peer index is maintained among the plurality of edge nodes. The peer-to-peer index contains an identification of mobile devices associated with each edge and an identification of a geographic coverage area associated with each edge node. This peer-to-peer index is used to transfer a query received at a first edge node to a second edge node); partition the index according to the partition policy into one or more sub-indices (Calo, paragraph [0015-0017], the root node includes one or more decomposing algorithms that are used to break down data collection queries into a plurality of sub-queries that are then distributed to the appropriate edge nodes. All of indexes including the root level index and the plurality of separate edge node level indexes are updated continuously and dynamically based on the movement and availability of the mobile devices; and aggregate the sub-indices through one or more aliases in an alias table (Calo, paragraph [0022-0025], each index entry also includes meta-data for the mobile device associated with that entry such as a unique identification for the associated mobile device, a current status for the associated mobile device, an identification of data generating functions of the associated mobile device and policies governing access to data generated by the associated mobile device).  Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Goldberg (directed to receiving a trigger event, and generating partition policy of the index based on a state of one or more monitored properties of the index matching a predefined state) and Calo (directed to selecting the search nodes based on the location from the unique mobile device, and partitioning the index according to the dynamically generating partition) and arrived at receiving a trigger event, generating partition policy of the index based on a state of one or more monitored properties of the index matching a predefined state, and selecting the search nodes based on the location from the unique mobile device, and partitioning the index according to the dynamically generating partition.  One of ordinary skill in the art would have been motivated to make such a combination because “a mobile device indexing system includes a plurality of edge nodes in communication with each other across a communication network and a plurality of mobile devices configured to communicate with the edge nodes. Each mobile device has both computing and communication functionalities. A separate mobile device index is maintained at each one of the plurality of edge nodes. Each mobile device index is a geographical spatio-temporal index having entries for a unique set of mobile devices derived from the plurality of mobile devices. Each unique set contains only mobile devices registered to the edge node associated with that mobile device index” as taught in Calo (Abstract). 

Regarding claim 9, the combination of Goldberg and Calo disclose:
The system of claim 8, wherein the program instructions to execute the one or more analytic pipes further comprise instructions to: execute the analytic pipe using a descriptive analytics engine (Goldberg, paragraph [0012] [0019], if the size of the search index is over the threshold, then the monitor unit can send a signal to the network service and the network service can perform a re-index). 

Regarding claim 10, the combination of Goldberg and Calo disclose:
The system of claim 8, wherein the one or more analytics pipes use a single hypertext transfer protocol (HTTP) (Goldberg, paragraph [0011-13] [0060]-[0062], automatically build, rebuild, and/or update a search index…HTTP).

Regarding claim 11, the combination of Goldberg and Calo disclose:
The system of claim 8, wherein the program instructions further comprise instructions to:
receive a data set of an existing index (Goldberg, paragraph [0011-13], while a new or updated index is being produced and a modified set of elastic network based computing instances/partitions (with a larger partition size and/or more partitions));
generate an index alias of the existing index (Goldberg, paragraph [0011-13], When the new/updated index and the modified set of instances/partitions are available, the network traffic can be directed from the load balancer to the modified set of instances/partitions with the new/updated index); and
aggregate the index alias and one or more additional index aliases in an alias table (Goldberg, paragraph [0011-13], The re-indexing can take into account the size and/or quantity (i.e., number) of partitions/instances based on the total data volume that has been uploaded by the entity and produce a new or updated index based on the size and/or quantity of partitions/instances).

Regarding claim 12, the combination of Goldberg and Calo disclose:
The system of claim 8, wherein the index comprises data generated by a mobile device (Goldberg, Figure 7, paragraph [0023] [0054] [0058-59], User or client devices can include any of a number of general purpose personal computers, such as desktop or laptop computers running a standard operating system, as well as cellular, wireless and handheld devices).

Regarding claim 13, the combination of Goldberg and Calo disclose:
The system of claim 8, wherein the dynamically generated partition policy of the index is based on one or more of:
determining a number of unique mobile devices generating data of the index (Goldberg, Figure 7, paragraph [0011-14] [0023] [0054] [0058], the partition can be automatically (i.e., without an instruction or request from the computing device) scaled/resized based on increases or decreases in data volume used by the computing device and/or based on increases to the rate of data manipulation (e.g., data upload, data removal, etc.) by the computing device);
determining a number of shards to generate based on a pre-defined data size limit (Goldberg, paragraph [0011-12] [0021] [0029], the size of a first partition can be increased, until the first partition reaches a maximum partition size; subsequently, an additional partition can be added); and
determining location(s) of one or more of the unique mobile devices (Goldberg, Figure 7, paragraph [0049-53], determine relative coordinates for a position of the computing device) and selecting search nodes for hosting shards containing data from the unique mobile devices (Goldberg, Figure 7, paragraph [0049-53], the algorithms or mechanisms used for determining relative position, orientation, and/or movement can depend at least in part upon the selection of elements available to the device), wherein the search nodes are selected based on their proximity to the determined location(s) (Goldberg, Figure 7, paragraph [0049-53], can include any appropriate information, such as location…submitted requests…and the like).  Examiner asserts a person of ordinary skill in the art knows how to retrieve the location of the mobile device.

Regarding claims 14-19 are essentially the same as claims 8-13 except that they set forth the claimed invention as a “computer program product” rather than a “system”, respectively and correspondingly, therefore is rejected under the same reasons set forth in rejections of claims 8-13. 

Response to Arguments
The Examiner respectfully reminds applicant of the broadest reasonable interpretation standard (See MPEP 2111), "During examination, the claims must be interpreted as broadly as their terms reasonably allow." In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) In Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the court further elaborated on the “broadest reasonable interpretation" standard and recognized that “The Patent and Trademark Office (“PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction."  Thus, when interpreting claims, the courts have held that Examiners should (1) interpret claim terms as broadly as their terms reasonably allows and (2) interpret claim phrases as broadly as their construction reasonably allows. 

Applicant's remarks filed 04/27/2020 with respect to claims 8-19 under 35 U.S.C. § 103 have been fully considered but they are not persuasive.
After review and consideration, the references Goldberg and Calo are efficient read on what being claim. The examiner respectfully submits that, with respect to the totally newly amended subject matter, the Examiner respectfully cited proper paragraphs from cited reference to reject the claims 8 and 14 in responsive to the newly amended, please refer to the corresponding section of the office action.
For this reason, the rejection is maintained.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon in form PTO-892, if any, is considered pertinent to applicant's disclosure.  For example:
Rath, U.S. Patent Number 8930312 B1 – System and method for splitting a replicated data partition.
Morris et al., U.S. Patent Number 7640244 B1 – Dynamic partition enhanced joining using a value-count index.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
If a reference indicated as being mailed on PTO-FORM 892 has not been enclosed in this action, please contact Lisa Craney whose telephone number is 571-272-3574 for faster service. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI DANG whose telephone number is 571-270-5271. The examiner can normally be reached on Monday through Thursday and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. D./
Examiner, Art Unit 2163


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163